United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                   April 10, 2007

                                                            Charles R. Fulbruge III
                              No. 06-10494                          Clerk


              IN THE MATTER OF:   FURNITURE 4 LESS, INC.,
                                                                 Debtor.

 ***************************************************************

                        JOHN H. LITZLER, Trustee,
                                                             Appellant,

                                  versus

                  D. M. REID ASSOCIATES, LTD./SOUTH,
                                                              Appellee.



             Appeal from the United States District Court
         for the Northern District of Texas - Dallas Division
                         Case No. 3:05-CV-1386


Before JONES, Chief Judge, and HIGGINBOTHAM and CLEMENT, Circuit
Judges.

PER CURIAM:*

            The court has carefully considered this appeal in light

of the briefs, oral argument, and pertinent portions of the record.

Having done so, we find no clear error of fact or error of law and

AFFIRM the judgments of the bankruptcy and district courts.

            AFFIRMED.




     *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.